DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application, Amendments and/or Claims
The amendment, filed 15 May 2020, has been entered in full. Claims 6, 7, 9, 10, 12-15 are amended. New claims 16-20 are added. The amendment, filed 08 September 2020, has been entered in full. The amendment, filed 02 February 2022, has been entered in full.  Claims 1, 2, 6, 7 and 9  are amended. Claims 5 and 8 are canceled.  New claim 21 is added. 
Applicant's election with traverse of Group (claims 1-9, and 14; drawn to a fusion protein comprising an antigen-binding fragment Fab derived from an anti-IL-17 antibody and immunoglobulin constant region domain and an extracellular region of TNFR and a pharmaceutical composition comprising the fusion protein and a carrier) and the species election of SEQ ID NO: 68 for the first subunits, SEQ ID NO: 70 for the second subunit, SEQ ID NOs: 7/8 for the paired heavy chain variable region/light chain variable region,  SEQ ID NO: 21 for the constant region domain, SEQ ID NO :77 for the Fc domain, SEQ ID NO: 23 for the extracellular region of human TNFR and SEQ ID NO: 52 for the linker peptide, in the reply filed on 02 February 2022 is acknowledged.  
The traversal is on the grounds that the three groups of inventions, Group I, Group II, and Group III, are based on a single general inventive concept: the fusion protein of an anti-IL-17 antibody and TNFR defined in claim 1. Applicant argues that  Dudas et al. (US 2011/0091378; published 4/21/11) does not teach or suggest the fusion protein as 
Applicant’s arguments have been fully considered but are not found persuasive. The instant claims are drawn to a fusion protein of an anti-IL-17 antibody and TNFR comprising (i) an antigen-binding fragment Fab derived from an anti-17 antibody (ii) an immunoglobulin constant region domain which is an Fc domain having one or more amino acid substitutions, deletions or insertions in the amino acid sequence shown in SEQ ID NO:77 and (iii) an extracellular region of TNF comprising an amino acid sequence having one or more amino acid substitutions, deletions or insertions in the amino sequence shown in SEQ ID NO: 23. 
The Examiner notes that claim 1 does not limit the number of amino acid changes made in the Fc domain and in the extracellular region of TNFR and thus the fusion protein recited in claim 1 encompasses any sequence that has at least the Fab from an anti-IL-17 antibody. 
Dudas et al. teach methods and compositions for treating IL-17 related conditions using IL-17 antagonists, such as small molecule IL-17 antagonists or protein IL-17 antagonists, such as antibodies, including specified portions or variants.  The protein can be selected from a soluble receptor, an antibody, a peptide, a fragment thereof, or a fusion protein thereof.  Dudas et al. teach that the IL-17 antibody can comprise at least one variable region comprising at least one heavy chain variable region and at least one light chain, said IL-17 antibody comprising both heavy chain and light chain variable regions (paras 0009, 0016-0017).  Dudas et al. teach that the IL-17 antibody according to the present invention includes any protein or peptide containing molecule that comprises at 
The requirement is still deemed proper and is therefore made FINAL. Claims 10-13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02 February 2022.  New Claim 21 is added to Group I. Claims 1-4, 6, 7, 9, 14 and 21 are under examination. 

				Foreign Priority
Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy CHINA 201711137039.9 (11/16/17), has been placed of record in the file.

			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 15 May 2020) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 

			Sequence Rules
The specification is not in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations.  When the description of a patent application discusses a sequence listing that is set forth in the “Sequence Listing” in accordance with paragraph (c) of the Sequence Rules and Regulations, reference must be made to the sequence by use of the assigned identifier (SEQ ID NO:), in the text and claims of the patent application. 
 Rule 37 CFR 1.821(a) presents a definition for nucleotide and/or amino acid sequences.  This definition sets forth limits in terms of numbers of amino acids and/or numbers of nucleotides, at or above which compliance with the sequence rules is required.  Nucleotide and/or amino acid sequences as used in 37 CFR 1.821 through 1.825 are interpreted to mean an unbranched sequence of four or more amino acids or an unbranched sequence of ten or more nucleotides. Please see MPEP section 2422.01.  
The specification refers to a sequence (page 37, line 4; signal peptide) but does not identify the sequence by its sequence identifier (SEQ ID NO:). The entire specification must be examined for proper sequence identifiers.  Sequences appearing in drawings should be referenced in the corresponding Brief Description thereof. See 37 C.F.R. §1.58(a) and §1.83.  Appropriate correction is required. 
 Applicant must submit a response to this Office Action and compliance with sequence rules simultaneously. Please refer to the attached Notice to Comply. 
	
	
			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because it recites the broad recitation “97%, 98%, 99% or higher identity”, and the claim also recites “95%, 96%”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Claim 3 is indefinite because of the recitation, “the fusion protein according to claim 2, wherein the at least 90%, 91%. 92%, 93%, 94%....”.  It unclear if said percent identity language is directed to (i) the three heavy chain CDRs and three light chain CDRs comprised in the paired heavy chain variable sequence/light chain variable region sequence comprising SEQ ID NOs: 7/8 AND/OR (ii) an immunoglobulin constant region AND/OR (iii) an extracellular region of TNFR SEQ ID NO: 23. The metes and bounds of this claim cannot be determined. 
	Claim 4 is indefinite because of the recitation, “the fusion protein according to claim 2, wherein the one or more amino acid substitutions, deletions or insertions are at most 5 substitutions, deletions or insertions, preferably at most 5 conservative substitutions”.  It unclear if said amino acid changes is directed to (i) the three heavy chain CDRs and three light chain CDRs comprised in the paired heavy chain variable sequence/light chain variable region sequence comprising SEQ ID NOs: 7/8 AND/OR (ii) an immunoglobulin constant region domain, which is an Fc domain SEQ ID NO: 77 AND/OR (iii) an extracellular region of TNFR SEQ ID NO: 23. The metes and bounds of this claim cannot be determined.
	Claim 4 is indefinite because of the recitation, “the fusion protein according to claim 2, wherein the one or more amino acid substitutions, deletions or insertions are at most 5 substitutions, deletions or insertions, preferably at most 5 conservative substitutions”.  The limitation “preferably” leads to confusion over the intended scope of the claim, as “preferably” is defined as a preference or one’s choice. The metes and bounds of the claim cannot be determined. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 depends from claim 2, which recites, “99% or higher sequence identity”
Claims 3 recites, “at least 95%, 96%, 97%, 98%”. Claim 3 fails to further limit claim 2. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 7, 14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A fusion protein of an anti-IL-17 antibody and TNFR comprising (i) an antigen binding fragment Fab derived from an anti-IL-17 antibody; (ii) an immunoglobulin constant comprising the amino acid sequence shown in SEQ ID NO: 77 and (iii) an extracellular region of TNFR comprising or consisting of the amino acid shown in SEQ ID NO:23; wherein the fusion protein is operatively linked from the N-terminus to the C-terminus in the order of (iii), (ii) and (i) (see claim 1)
“wherein said (i) comprises three heavy chain CDRs and three light chain CDRs comprised in the paired heavy chain variable sequence/light chain variable region sequence comprising SEQ ID NOs: 7/8”,  (see claim 2).
does not reasonably provide enablement for:
A fusion protein of an anti-IL-17 antibody and TNFR comprising (i) an antigen binding fragment Fab derived from an anti-IL-17 antibody; (ii) an immunoglobulin constant region which is an Fc domain comprising less than 100% sequence identity to the amino acid sequence shown in SEQ ID NO: 77 or having one or more amino acid substitutions, deletions or insertion in the amino acid sequence shown in SEQ ID NO: 77 (iii) an extracellular region of TNFR comprising or consisting less than 100% sequence identity to amino acid sequence shown in SEQ ID NO:23 or having one or more amino acid substitutions, deletions or insertion in the amino acid sequence shown in SEQ ID NO: 23; wherein the fusion protein is operatively linked from the N-terminus to the C-terminus in the order of (iii), (ii) and (i)
“wherein said (i) comprises three heavy chain CDRs and three light chain CDRs comprised in the paired heavy chain variable sequence/light chain variable region sequence comprising less than 100% sequence identity to the paired heavy chain variable sequence/light chain variable region comprising SEQ ID NOs: 7/8” or having one or more amino acid substitutions, deletions or insertions in the paired heavy chain see claim 2-4).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The specification teaches that the invention relates to a fusion protein containing an anti-interleukin-17 (anti-IL-17) antibody and a tumor necrosis factor receptor extracellular domain (TNFR ECD) and the use of the fusion protein for the treatment, prevention and/or diagnosis of a related disease in an individual (page 1). The specification teaches that there still exists a need for a fusion protein with high specificity that neutralizes both human TNF-a and human IL-17 and that the present inventio seeks to obtain a fusion proteins of anti-IL-17 and TNF-a receptor, and to improve the current treatment of autoimmune diseases (page 6). 
	The Examples teach the construction of an expression of the fusion proteins (page 35-44). The Examples teaches the binding of each fusion protein to TNF-alpha and IL-17 (pages 46-47) and various in vitro experiments (pages 48-49). 
	The specification is not enabling for the full breadth for the following reasons:
1.  The invention relies on the action of the fusion protein to specifically bind and neutralize both human TNF-alpha and human IL-17. However, the instant claims recite a fusion protein that encompasses mutations in the Fab of anti-IL-17 antibody, mutations in the Fc domain of subclass IgG4 (SEQ ID NO:77) and mutations in the extracellular domain of TNFR (SEQ ID NO:23). 
2.  It is also noted that claim 1 does not limit the number of amino acid changes made in the Fc domain and in the extracellular region of TNFR. Claim 2 does not limit the number of amino acid changes made in the three heavy chain CDRs and three light chain CDRs comprised in the paired heavy chain variable region sequence/light chain variable region sequence. 
The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex.  While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity.  These regions can tolerate only relatively conservative substitutions or no substitutions.
For example, Chen et al. map the domains critical for the binding of human tumor necrosis factor alpha to its receptors.  Chen et al. teach that understanding how TNF exerts its multiple effects is crucial for developing TNF-based therapeutics against diseases mediated or modulated by TNF. Chen et al. teach that deletion of domains 3 and 4 of the tumor necrosis factor receptor 1 (TNFR-1) resulted in no ligand binding, suggesting that domain 3 of the TNFR-1 binds directly to its ligand. Chen et al. teach that not all domains of the TNFR-2 are folded independently, since the deletion of domain 4 of TNFR-2 resulted in drastically reduced protein yield and a 3-fold reduction in ligand Interestingly, Chen et al. teach that TNF-alpha and TNF-beta share only limited sequence identity (about 50% similarity and 30% identity). Chen et al. teach that such is also the case with the extracellular domains of human TNFR-1 and human TNFR-2. Chen et al. teach that that is expected that the residues interacting in the four types of complexes formed between the two pairs of ligands and receptors may not all be identical, resulting in differential binding affinities. Chen et al. also teach that improper folding during biosynthesis may result in proteins more prone to protease digestion (page 2874; 2877-2878)(Chen et al. The Journal of Biological Chemistry  Vol. 270, No. 6:2874-2878; 1995). 
Davies et al. teach human IgG4 can undergo heavy-chain exchange, also known as Fab-arm exchange (FAE), leading to the formation of monovalent but bispecific antibodies. Davies et al. teach that these properties render IgG4 relatively “non-inflammatory” and have made it a suitable format for therapeutic monoclonal antibody production as it interacts poorly with FcγRII and FcγRIII, and complement.  Davies et al. teach that the core sequence of the IgG4 hinge (residues 226–230), which promotes formation of intra- rather than inter-H chain disulfide bonds, and residue Arg409 at the CH3–CH3 interface, which weakens the non-covalent association between these domains, are requirements for FAE to occur (pages  630-631 and pages 640-641). However, Davies et al. teach that IgG4 is also known to undergo Fc-mediated aggregation and has been implicated in auto-immune disease pathology. Davies et al. teach that IgG Fc–Fc interactions have been documented in vivo in diseases such as rheumatoid arthritis and auto-immune pancreatitis, where IgG4 antibody levels are elevated.  Davies et al. teach that here is also some evidence that therapeutic monoclonal IgG4 antibodies Davies et al. teach that novel interfaces, such as those observed
in human IgG4,  may be relevant to understanding, and thus preventing, aggregation of whole IgG antibodies. (page 630 and page 637). Davies et al. teach that when compared with IgG1-Fc structures, the FG loop in both CH2 domains of IgG4-Fc is seen to adopt a different conformation and this difference folds the FC loop away from the CH2 domain. Davis et al. teach that the loops plays a key role in receptor/complement interactions (page 634 and pages 639-641)(Davies et al. Structural determinants of unique properties of human IgG4-Fc. Journal of Molecular Biology, Vol. 426:630-644; 2014). 
Fenton et al. state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at non-conserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs (Fenton et al. Rheostat positions: A new classification of protein positions relevant to pharmacogenomics Medicinal Chemistry Research 29:1133-1146; 2020).
 Bhattacharya et al. teach that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18). (Bhattacharya et al. Impact of genetic variation on three dimensional structure and function of proteins PLoS ONE 12(3): e0171355, 2017).
Furthermore, when multiple mutations are introduced, there is even less predictability. For evidence thereof, see Guo et al., who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2)(Gua et al. Protein tolerance to random amino acid change. PNAS USA 101(25):9205-10; 2004). 
  In addition, the scientific art also teach that recombinant expression of complex mammalian proteins often results in inactive proteins due to improper folding and other post-translational processes. See Ulloa-Aguirre et al. (Pharmacologic Rescue of Conformationally-Defective Proteins: Implications for the Treatment of Human Disease Traffic 5:821-837; 2004) and Bernier et al. (Pharmacological chaperone action of G-protein-coupled receptors. Curr. Opin. Pharmacol. 4:528-533; 2004).
In the instant case, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions or insertions), and the nature and extent of changes that can be made in these positions.  Although the specification outlines art-recognized procedures for producing and screening for active muteins, this is not adequate guidance as to the nature of active derivatives that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore, substitution of non-essential residues can often destroy activity.  
Due to the large quantity of experimentation necessary to generate the infinite number of derivatives recited in the claims and screen same for activity, the lack of 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 14 and 21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Auer et al. (US 2016/0326241; published 11/10/16). 

Auer et al. teach bispecific tetravalent antibodies made against IL-17 and TNF-alpha, useful in therapy (abstract). Auer et al. teach a 2+2 scFab antibody that comprises an anti-TNF-alpha antibody connected to two anti-IL-17 scFabs via peptide linkers (paras 0057, 0075-0076 and Figures 4A, 4C and 4D)(applies to claims 1, 2 and 7). Auer et al. teach that the peptide linker may comprise or consist of Glycine (G) and Serine (S) residues. Auer et al. teach that the peptide linker may comprise or consist of G and S residues according the formula (GxS)y, wherein x is an integer between 1 and 5;  i.e. x is 1, 2, 3, 4 or 5, and y is an integer between 1 and 10;  i.e. y is 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10 (para 0196)(instant SEQ ID NO:52 GGGGSGGGGSGGGGS; applies to claim 21). Auer et al. teach that the light chain constant domain may be referred to herein as CL and that the light chain domains may be of the kappa or lambda type (para 0341)(applies to claim 6). Auer et al. teach pharmaceutical compositions and formulations according to the present invention, comprise an antibody of the invention and a pharmaceutically acceptable carrier  (para 0287)(applies to claim 14). 

Claims 1-4, 6 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US2017/0327571; published 11/16/17; priority date 3/10/17). 

	Liu et al. teach IL-17 antibodies (abstract). Liu et al. teach that the IL-17 antibody is an intact antibody, a substantively intact antibody, a Fab fragment, a F(ab').sub.2 fragment or a single-chain Fv fragment or a fusion protein thereof (paras 0012, 0040 and 0052)(applies to claim 1). Liu et al. teach an anti-IL-17 antibody that is 100% identical to instant SEQ ID NO:7 and 100% identical to instant SEQ ID NO:8 (abstract and para 0136). See below, See search result A and sequence search result B, respectively (applies to claims 2-4). Liu et al. teach that the light chain type of the antibody is kappa or lambda type (para 014)(applies to claim 6). Liu et al. teach a pharmaceutical composition comprising the IL-17 antibody of the invention and a pharmaceutically acceptable carrier (paras 0016, 0061-0063)(applies to claim 14). 
	
		ALLOWABLE SUBJECT MATTER
Claim Objections
The elected species (a fusion protein comprising or consisting of the first subunit of SEQ ID NO:68 and the second subunit of SEQ ID NO: 70) is free of the prior art.  A fusion protein comprising or consisting of the first subunit of SEQ ID NO: 74 and the second subunit of SEQ ID NO: 72, recited in claim 9 was rejoined for prosecution and is free of the prior art. 
9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


                                    Conclusion
                        Claims 1-4, 6, 7, 14 and 21 are rejected. 
Claim 9 is objected to.
                        	No claims are allowed.

	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       

/R.M.D/Examiner,ArtUnit1647                                                                                                                                                                                                        3/23/2020
	
	


	

SEQUENCE SEARCH RESULT A		
This page gives you Search Results detail for the Application 16764788 and Search Result 20220207_164954_us-16-764-788a-7.minpct89.rapbm. 

Title:          US-16-764-788A-7
Sequence:       1 QVQLVQSGAEVKKPGSSVKV..........VYYCARYDYFTGTGVYWGQG 112
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
    14     605  100.0    119  16  US-15-510-655A-33          Sequence 33, Appl

RESULT 14
US-15-510-655A-33
; Sequence 33, Application US/15510655A
; Publication No. US20170327571A1
; GENERAL INFORMATION
;  APPLICANT: BEIJING BETTERMAB BIOTECHNOLOGY CO., LTD
;  APPLICANT:BEIJING WISDOMAB BIOTECHNOLOGY CO., LTD
;  APPLICANT:GENRIX (SHANGHAI) BIOPHARMACEUTICAL CO. LTD.
;  APPLICANT:CHONGQING GENRIX BIOPHARMACEUTICAL CO., LTD.
;  TITLE OF INVENTION: ANTI-HUMAN IL-17 MONOCLONAL ANTIBODIES AND USE THEREOF
;  FILE REFERENCE: 589444: BBB9-001US
;  CURRENT APPLICATION NUMBER: US/15/510,655A
;  CURRENT FILING DATE: 2017-06-30
;  PRIOR APPLICATION NUMBER: PCT/CN2016/074805
;  PRIOR FILING DATE: 2016-02-29
;  PRIOR APPLICATION NUMBER: CN 201510097117.0
;  PRIOR FILING DATE: 2015-03-05
;  NUMBER OF SEQ ID NOS: 137
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 33
;  LENGTH: 119
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
;  FEATURE:
;  OTHER INFORMATION: VH
US-15-510-655A-33

  Query Match             100.0%;  Score 605;  DB 16;  Length 119;

  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKASGYSFTDYHIHWVRQAPGQGLEWMGVINPMYGTTDY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKASGYSFTDYHIHWVRQAPGQGLEWMGVINPMYGTTDY 60

Qy         61 NQRFKGRVTITADESTSTAYMELSSLRSEDTAVYYCARYDYFTGTGVYWGQG 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQRFKGRVTITADESTSTAYMELSSLRSEDTAVYYCARYDYFTGTGVYWGQG 112	






SEQUENCE SEARCH RESULT B	

This page gives you Search Results detail for the Application 16764788 and Search Result 20220207_164954_us-16-764-788a-8.minpct89.rapbm. 


Title:          US-16-764-788A-8

Sequence:       1 DIVMTQTPLSLSVTPGQPAS..........DVGVYYCSQSTHLPFTFGQG 106

                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     9     558  100.0    112  16  US-15-510-655A-34          Sequence 34, Appl

	
RESULT 9
US-15-510-655A-34
; Sequence 34, Application US/15510655A
; Publication No. US20170327571A1
; GENERAL INFORMATION
;  APPLICANT: BEIJING BETTERMAB BIOTECHNOLOGY CO., LTD
;  APPLICANT:BEIJING WISDOMAB BIOTECHNOLOGY CO., LTD
;  APPLICANT:GENRIX (SHANGHAI) BIOPHARMACEUTICAL CO. LTD.
;  APPLICANT:CHONGQING GENRIX BIOPHARMACEUTICAL CO., LTD.
;  TITLE OF INVENTION: ANTI-HUMAN IL-17 MONOCLONAL ANTIBODIES AND USE THEREOF
;  FILE REFERENCE: 589444: BBB9-001US
;  CURRENT APPLICATION NUMBER: US/15/510,655A
;  CURRENT FILING DATE: 2017-06-30
;  PRIOR APPLICATION NUMBER: PCT/CN2016/074805
;  PRIOR FILING DATE: 2016-02-29
;  PRIOR APPLICATION NUMBER: CN 201510097117.0

;  NUMBER OF SEQ ID NOS: 137
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 34
;  LENGTH: 112
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
;  FEATURE:
;  OTHER INFORMATION: VK
US-15-510-655A-34

  Query Match             100.0%;  Score 558;  DB 16;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQTPLSLSVTPGQPASISCRSSRSLVHSRGNTYLHWYLQKPGQSPQLLIYKVSNRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQTPLSLSVTPGQPASISCRSSRSLVHSRGNTYLHWYLQKPGQSPQLLIYKVSNRF 60

Qy         61 IGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHLPFTFGQG 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHLPFTFGQG 106